TATEL, Circuit Judge,
concurring.
I agree that Committee to Save WEAM v. FCC, 808 F.2d 113 (D.C.Cir.1986), controls this case, but I write separately to point out the peculiar result this produces. By relying on nothing more than (1) FCC Form 314, which is little more than a checklist on which a proposed license assignee attests that the proposed assignment complies with the Communications Act and Commission regulations, and (2) Fox’s eligibility for a waiver from the applicable rules, the Commission has converted what it has often interpreted as an obligation to find “affirmative public interest benefits,” e.g., Qwest Communications Int’l, 15 F.C.C.R. 5376, 5381-82 ¶ 10, 2000 WL 263685 (2000), into a rule that it will acquiesce in a license acquisition so long as the acquisition (eventually) does no harm. In this case, for example, by relying exclusively on Fox’s representations regarding the cross-ownership rule on Form 314, the Commission has simply ensured that Fox’s ownership of two television broadcast stations and a daily newspaper in the New York market will neither reduce diversity nor increase concentration. This does nothing to ensure that the transaction will affirmatively benefit the public-a fact that the Commission’s Mass Media Bureau seemed to recognize when it asked Fox to supplement its Form 314 application with information on how the proposed transaction would produce “transaction-specific efficiencies that can demonstrably lead to consumer benefits, productivity enhancements that will flow through to consumers, and improved incentives for innovation that can lead to foreseeable benefits to consumers.”
Of course, given the Commission’s “broad discretion” to determine what is in the public interest, FCC v. WNCN Listeners Guild, 450 U.S. 582, 594, 101 S.Ct. 1266, 67 L.Ed.2d 521 (1981), I suspect that we would defer to a Commission policy under which it approves all qualifying broadcast license acquisitions even if they produce no affirmative benefits. To merit such deference, however, I would have thought that the Commission (as opposed to its general counsel in its appellate brief or the chairman in his concurring opinion) would have to state its policy and explain it. See Greater Boston Television Corp. v. FCC, 444 F.2d 841, 851 (D.C.Cir.1970) (Commission must “articulate with reasonable clarity its reasons for decision”). But Committee to Save WEAMs holding that approval of a Form 314 license assignment application “implies a finding on ample information that the public interest will be served by the assignment,” 808 F.2d at 118, precludes us from asking the Commission to provide such an explanation.